 


109 HR 5443 IH: Section 8 Voucher Reform Act of 2006
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5443 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. Ney (for himself, Ms. Waters, Mr. Frank of Massachusetts, and Mr. Shays) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To reform the housing choice voucher program under section 8 of the United States Housing Act of 1937. 
 
 
1.Short titleThis Act may be cited as the Section 8 Voucher Reform Act of 2006. 
2.Inspection of dwelling unitsSection 8(o)(8) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended— 
(1)in subparagraph (A), by inserting subparagraph (D) of this paragraph and before paragraph (11);  
(2)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; 
(3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)Exceptions to initial inspection requirement prior to occupancy 
(i)Recent inspection under housing choice voucher programIn the case of any dwelling unit that, within the 30-day period ending upon initial occupancy by a family assisted under this subsection, was occupied by another family so assisted, an inspection pursuant to subparagraph (A) shall not be required if such unit was inspected during the 12-month period ending upon such initial occupancy and was determined to comply with the housing quality standards under subparagraph (B). 
(ii)Recent inspection under other programsIn the case of any dwelling unit that, during the 12-month period ending upon such initial occupancy, was inspected pursuant to requirements under a Federal, State, or local housing assistance program (including the HOME investment partnerships program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.)), an inspection pursuant to subparagraph (A) shall not be required if— 
(I)pursuant to such inspection, the dwelling unit was determined to meet the standards or requirements regarding housing quality or safety applicable to units assisted under such program; and 
(II)the public housing agency certifies to the Secretary that such standards or requirements provide the same protection to occupants of dwelling units meeting such standards or requirements as, or greater protection than, the housing quality standards under subparagraph (B). 
(iii)Correction of non-life threatening conditionsIn the case of any dwelling unit that is determined, pursuant to an inspection under subparagraph (A), not to meet the housing quality standards under subparagraph (B), assistance payments may be made for the unit notwithstanding subparagraph (C) if failure to meet such standards is a result only of non-life threatening conditions. A public housing agency making assistance payments pursuant to this clause for a dwelling unit shall, upon the expiration of the 30-day period beginning upon commencement of the period for which such payments are made, suspend any assistance payments for the unit if any deficiency resulting in noncompliance with the housing quality standards has not been corrected by such time, and may not resume such payments until each such deficiency has been corrected.; and 
(4)in subparagraph (E), as so redesignated by paragraph (2) of this section— 
(A)by striking Annual inspections and inserting Biennial inspections; 
(B)by striking shall make an annual inspection of each assisted dwelling unit during the term of the housing assistance payments contract for the unit and inserting shall, for each assisted dwelling unit, make biennial inspections during the term of the housing assistance payments contract for the unit; and 
(C)by inserting after the period at the end of the first sentence the following: In the case of a dwelling unit described in clause (i) or (ii) of subparagraph (D), the first such annual inspection shall take place during the 2-year period beginning upon the most recent inspection conducted with respect to the occupancy of the unit by the family previously residing in the unit.. 
3.Rent reform and income reviews 
(a)Rent for public housing and section 8 programsSection 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by inserting Low-income occupancy requirement and rental payments.— after (1);  
(ii)by striking the second sentence; 
(iii)in subparagraph (A), by inserting or after the semicolon  
(iv)by striking subparagraph (B); and 
(v)by redesignating subparagraph (C) as subparagraph (B); and 
(B)by adding at the end the following new paragraphs: 
 
(6)Reviews of family income 
(A)FrequencyReviews of family income for purposes of this section shall be made— 
(i)in the case of all families, upon the initial provision of housing assistance for the family; 
(ii)annually thereafter, except as provided in subparagraph (B)(i); 
(iii)upon the request of the family, at any time the annual income of the family decreases by $1,500 or more; and 
(iv)at any time the annual income of the family increases by $1,500 or more, except that any increase in the earned income of a family shall not be considered for purposes of this clause. 
(B)Fixed-income families 
(i)Self certification and 3-year reviewIn the case of any family described in clause (ii), after the initial review of the family’s income pursuant to subparagraph (A)(i), the public housing agency shall not be required to conduct a review of the family’s income pursuant to subparagraph (A)(ii) for any year for which such family certifies, in accordance with such requirements as the Secretary shall establish, that the income of the family meets the requirements of clause (ii) of this subparagraph, except that the public housing agency shall conduct a review of each such family’s income not less than once every 3 years. 
(ii)Eligible familiesA family described in this clause is a family who has an income, as of the most recent review pursuant to subparagraph (A) or clause (i) of this subparagraph, of which 90 percent or more consists of fixed income, as such term is defined in clause (ii). 
(iii)Fixed incomeFor purposes of this subparagraph, the term fixed income includes income from— 
(I)the supplemental security income program under title XVI of the Social Security Act, including supplementary payments pursuant to an agreement for Federal administration under section 1616(a) of the Social Security Act and payments pursuant to an agreement entered into under section 212(b) of Public Law 93–66; 
(II)Social Security payments; 
(III)Federal, State, local and private pension plans; and 
(IV)other periodic payments received from annuities, insurance policies, retirement funds, disability or death benefits, and other similar types of periodic receipts.   
(C) In generalReviews of family income for purposes of this section shall be subject to the provisions of section 904 of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988. 
(7)Calculation of income 
(A)Use of prior year’s incomeExcept as otherwise provided in this paragraph, in determining the income of a family for a year, a public housing agency may use the income of the family as determined by the agency for the prior year, taking into consideration any redetermination of income during such prior year pursuant to clause (iii) or (iv) of paragraph (6)(A). 
(B)Earned incomeFor purposes of this section, the earned income of a family for a year shall be the amount of earned income of the family in the prior year minus an amount equal to 10 percent of such prior year’s earned income, except that the income of a family for purposes of section 16 (relating to eligibility for assisted housing and income mix) shall be determined without regard to any reduction under this subparagraph. 
(C)Inflationary adjustment for fixed income familiesIf, for any year, a public housing agency determines the income for any family described in paragraph (6)(ii), or the amount of fixed income of any other family, based on the prior year’s income or fixed income, respectively, pursuant to subparagraph (A), such prior year’s income or fixed income, respectively, shall be adjusted by applying an inflationary factor as the Secretary shall, by regulation, establish. 
(D)Other incomeIf, for any year, a public housing agency determines the income for any family based on the prior year’s income, with respect to prior year calculations of types of income not subject to subparagraph (B), a public housing agency may make other adjustments as it considers appropriate to reflect current income. 
(E)Safe harborA public housing agency may, to the extent such information is available to the public housing agency, determine the family’s income for purposes of this section based on timely income determinations made for purposes of other means-tested Federal public assistance programs (including the program for block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act, a program for medicaid assistance under a State plan approved under title XIX of the Social Security Act, and the food stamp program as defined in section 3(h) of the Food Stamp Act of 1977). 
(F)PHA complianceA public housing agency may not be considered to fail to comply with this paragraph or paragraph (6) due solely to any de minimus errors made by the agency in calculating family incomes.; 
(2)by striking subsections (d) and (e); and 
(3)by redesignating subsection (f) as subsection (d). 
(b)IncomeSection 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) is amended— 
(1)by striking paragraph (4) and inserting the following new paragraph: 
 
(4)IncomeThe term income means, with respect to a family, income received from all sources by each member of the household who is 18 years of age or older, as determined in accordance with criteria prescribed by the Secretary, in consultation with the Secretary of Agriculture, subject to the following requirements: 
(A)Included amountsSuch term includes recurring gifts and receipts, actual income from assets, and profit or loss from a business. 
(B)Excluded amountsSuch term does not include any imputed return on assets. 
(C)Earned income of studentsSuch term does not include earned income of any dependent earned during any period that such dependent is attending school on a full-time basis. 
(D)Other exclusionsSuch term shall not include other exclusions from income as are established by the Secretary or any amount required by Federal law to be excluded from consideration as income. The Secretary may not require a public housing agency to maintain records of any amounts excluded from income pursuant to this subparagraph.; and 
(2)in paragraph (5)— 
(A)in the matter preceding subparagraph (A), by striking income exclusions and inserting deductions from income; and 
(B)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)Elderly and disabled families$750 in the case of any family that is an elderly family or a disabled family. 
(B)DependentsIn the case of any family that includes a member or members who are dependents (as such term is defined in section 152 of the Internal Revenue Code of 1986 (26 U.S.C. 152)) and resides in the household, $500 for each such member. 
(C)Health and medical expensesIn the case of any elderly or disabled family, the amount, if any, by which the sum of any unreimbursed medical and health care expenses and reasonable attendant care and auxiliary apparatus expenses for any person with disabilities exceeds 10 percent of the family’s income. 
The Secretary shall annually adjust the amounts of the exclusions under subparagraphs (A) and (B), as such amounts may have been previously adjusted, by applying an inflationary factor as the Secretary shall, by regulation, establish. If the dollar amount of any such exclusion determined for any year by applying such inflationary factor is not a multiple of $25, the Secretary shall round such amount to the next lowest multiple of $25.. 
(c)Housing choice voucher programSection 8(o)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(2)) is amended— 
(1)in subparagraph (A)— 
(A)by striking clause (ii); and 
(B)by redesignating clause (iii) as clause (ii); and 
(2)in subparagraph (B), by striking , (ii), and (iii) and inserting and (ii).  
(d)Enhanced voucher programSection 8(t)(1)(D) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)(1)(D)) is amended by striking income and inserting annual adjusted income. 
(e)Homeownership programSection 8(y)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(y)(2)) is amended— 
(1)in subparagraph (A)— 
(A)by striking clause (ii); and 
(B)by redesignating clause (iii) as clause (ii); and 
(2)in subparagraph (B), by striking , (ii), and (iii) and inserting and (ii). 
(f)Effective date and transitionThe amendments made by this section shall apply with respect to fiscal year 2008 and fiscal years thereafter.  
4.Targeting vouchers to low-income working familiesSection 16(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437n(b)(1)) is amended by inserting after do not exceed the following: the higher of (A) the poverty line (as such term is defined in section 673 of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by such section) applicable to a family of the size involved, or (B). 
5.Moving to work program 
(a)In generalTitle I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following new section: 
 
36.Moving to work program 
(a)PurposesThe purposes of the program established under this section are— 
(1)to give incentives to families to become self-sufficient; 
(2)to give public housing agencies and the Secretary flexibility to develop approaches for providing and administering housing assistance that achieve greater cost-effectiveness in Federal expenditures; 
(3)to increase housing opportunities for low-income families; 
(4)to reduce administrative burdens on public housing agencies in providing housing assistance; and 
(5)to allow Federal resources to be more effectively utilized at the local level. 
(b)Program authority 
(1)In generalThe Secretary shall carry out a Moving to Work Program (in this section referred to as the program), in which public housing agencies selected under subsection (c) may participate. 
(2)Use of assistanceUnder the program, a public housing agency— 
(A)may combine operating assistance provided under section 9(e), modernization assistance provided under section 9(d), and assistance provided under section 8 for voucher program, to provide housing assistance for low-income families, and services to facilitate the transition to work; and 
(B)shall continue to assist substantially the same total number of eligible low-income families as would have been served had the amounts not be combined. 
(3)Authority of Secretary 
(A)WaiverNotwithstanding any other provision of law, except as provided in subsection (f), the Secretary may waive any provision of this Act with respect to assistance under the program. 
(B)Additional powersThe Secretary may, as the Secretary determines appropriate to further the purposes of this section— 
(i)provide streamlined procedures including procurement procedures; and 
(ii)subject to paragraph (2), provide for immediate implementation of such procedures. 
(c)Selection 
(1)In generalThe Secretary shall select public housing agencies to participate in the program. The Secretary shall provide for agencies to submit applications, in such form as prescribed by the Secretary, for selection for participation in the program. 
(2)Selection criteriaIn selecting among applications by public housing agencies to participate in the program, the Secretary shall take into consideration the extent to which such public housing agency meets such criteria as the Secretary shall establish, including— 
(A)a demonstrated capacity by the public housing agency to develop and manage a successful program; 
(B)demonstrated compliance by the agency with statutes and regulations applicable to Department of Housing and Urban Development programs in which the public housing agency participates or has participated; 
(C)commitment by the agency of non-Federal resources, including resources from the local community; and 
(D)demonstrated commitment, by units of local government serving the areas within which the public housing agency administers its program, on removing regulatory barriers to affordable housing. 
(3)Limitation on total number of agencies participatingNotwithstanding any other provision of law, the aggregate number of public housing agencies participating, at any single time, in the program under this section or in the moving to work demonstration program under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note) (in this subsection referred to as the demonstration program) may not exceed 40. 
(4)Term of participation 
(A)3-year termA public housing agency may participate in the program for a period of 3 years pursuant to selection by the Secretary. 
(B)Reapplication for continued participation Upon the expiration (pursuant to initial selection or reapplication under this subparagraph) of the period of participation of an agency in the program, the agency may reapply for selection for participation in the program and the Secretary shall select such agency for an additional 3-year period unless such agency fails to comply with the performance standards established by the Secretary pursuant to subsection (h)(3). 
(5)Effect on agencies currently participating in demonstration programSubject to such procedures and requirements as the Secretary may establish, a public housing agency that, as on the date of the enactment of this Act, is participating in the demonstration program— 
(A)may apply, in accordance with the requirements of this section, for participation in program under this section— 
(i)at any time before the expiration of the period of its participation in such demonstration, if the agency opts out of the demonstration program; or  
(ii)upon the expiration of the period of participation of such agency in the demonstration program; and 
(B)upon such application, shall be treated, for purposes of selection for participation, as an agency reapplying under paragraph (4)(B).  
(d)Eligibility for selectionA public housing agency shall be eligible for selection to participate in the program only if such public housing agency— 
(1)is designated, at the time of submission of an application for participation, as a high performer under the applicable assessment systems that evaluate the performance of a public housing agency, if any, with respect to its public housing and voucher programs; and 
(2) 
(A)manages at least 500 units of public housing pursuant to contracts for annual contributions; or 
(B)administers at least 500 vouchers for assistance under section 8.  
(e)Program requirementsA public housing agency that is administering a program pursuant to this section shall, as a condition of continued participation in the program— 
(1)consult with representatives of the community that represent a broad range of the various interests that are affected by the program; 
(2)target, for purposes of the program, not fewer than 90 percent of families authorized in the program under this section to receive assistance, who have gross incomes that do not exceed 60 percent of the median income for the area, as determined by the Secretary, with adjustments for smaller or larger families; 
(3)establish a reasonable rent policy which is designed to encourage employment and self-sufficiency by participating families; 
(4)provide such assurances, as the Secretary shall require, that housing assisted under the program meets housing standards established or approved by the Secretary; and 
(5)provide such additional information as determined by the Secretary. 
(f)Applicability of section 18 provisionsSection 18 shall continue to apply to public housing notwithstanding any use of the housing under the program. 
(g)Effect on section 8 and operating subsidies allocationsThe amount of assistance received under section 8 or section 9 by a public housing agency participating in the program shall, subject to appropriations, not be affected by its participation in the program. 
(h)Evaluation of Performance 
(1)In generalThe Secretary shall conduct detailed evaluations of all public housing agencies participating in the program under this section and all agencies participating in the moving to work demonstration referred to in subsection (c)(3)— 
(A)to determine the level of success of each public housing agency in achieving the purposes of the program under subsection (a); and 
(B)to identify program models that can be replicated by other agencies to achieve such success. 
(2)In generalThe Secretary shall assess the performance of a public housing agency in the program under this section and in the moving to work demonstration program referred to in subsection (c)(3). Subject to paragraph (3) of this subsection, such assessment— 
(A)may be conducted, only during the period ending January 1, 2008, using the applicable assessment systems that evaluate the performance of a public housing agency with respect to its public housing and voucher programs, including section 6(j); or 
(B)except as provided in subparagraph (A), shall be conducted under such assessment systems as shall be designed by the Secretary to evaluate the program under this section. 
(3)Performance standards 
(A)Issuance of rulesThe Secretary shall, for the purposes of designing and implementing performance standards for public housing agencies participating in the program under this section and agencies participating in the moving to work demonstration program referred to in subsection (c)(3), issue a proposed rule and a final rule implementing performance standards under this section. 
(B)TimingThe final rule required under subparagraph (A) shall be issued not later than 24 months after the date of enactment of the Section 8 Voucher Reform Act of 2006. 
(C)StandardsPerformance standards issued by the Secretary under subparagraph (A) may include— 
(i)a baseline performance level against which public housing agencies may be rated; and 
(ii)standards for— 
(I)moving assisted low-income families to economic self-sufficiency; 
(II)reducing the per-family cost of providing housing assistance; 
(III)expanding housing choices for low-income families; 
(IV)improving program management; 
(V)increasing the number of homeownership opportunities and affordable rental housing opportunities, for low-income families; and 
(VI)any other performance goals that the Secretary may establish. 
(i)Recordkeeping, reports, and audits 
(1)RecordkeepingEach public housing agency participating in the program shall keep such records as the Secretary may prescribe as reasonably necessary to disclose the amounts and the disposition of amounts under the program, to ensure compliance with the requirements of this section, and to measure performance. 
(2)ReportsEach such agency participating in the program shall submit to the Secretary a report, or series of reports, in a form and at a time specified by the Secretary. 
(3)Access to documents by secretaryThe Secretary shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of, this section. 
(4)Access to documents by the Comptroller GeneralThe Comptroller General of the United States, or any of the duly authorized representatives of the Comptroller General, shall have access for the purpose of audit and examination to any books, documents, papers, and records that are pertinent to assistance in connection with, and the requirements of, this section. 
(5)Reports regarding evaluations 
(A)To secretaryThe Secretary shall require each public housing agency participating in the program under this section and each agency participating in the moving to work demonstration program referred to in subsection (c)(3) to submit annually to the Secretary such information as the Secretary considers appropriate to permit the Secretary to evaluate (pursuant to subsection (h)) the performance and success of the agency in achieving the purposes of the demonstration. 
(B)To congressThe Secretary shall submit a report to the Congress not less than annually evaluating the programs of all public housing agencies participating in the program under this section and all agencies participating in the moving to work demonstration program referred to in subsection (c)(3). Each such report shall include findings and recommendations for any appropriate legislative action.. 
(b)Prohibition of extension of, and selection of additional agencies for, participation in demonstration programSection 204(d) of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note) is amended by adding after the period at the end the following: After the date of the enactment of the Section 8 Voucher Reform Act of 2006, the Secretary may not extend the period of participation, in effect on such date of enactment, of any public housing agency, or select any public housing agency for participation, in the demonstration under this section.. 
(c)GAO reportNot later than 12 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the Congress on the extent to which the public housing agencies participating in the Moving to Work program under section 36 of the United States Housing Act of 1937 and the agencies participating in the moving to work demonstration program under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996, are meeting the goals and purposes of such programs, including the purposes under subsection (a) of such section 36 and the goals identified in section (h)(3)(C)(ii) of such section 36. 
6.Voucher renewal funding Section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by striking subsection (dd) and inserting the following new subsection: 
 
(dd)Tenant-based vouchers 
(1)Authorization of appropriationsThere are authorized to be appropriated, for each of fiscal years 2007 through 2011, such sums as may be necessary for tenant-based assistance under subsection (o) for the following purposes: 
(A)To renew all expiring annual contributions contracts for tenant-based rental assistance. 
(B) To provide tenant-based rental assistance for— 
(i)relocation and replacement of housing units that are demolished or disposed of pursuant to the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134); 
(ii)conversion of section 23 projects to assistance under this section; 
(iii)the family unification program under subsection (x) of this section; 
(iv)relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency; 
(v)enhanced vouchers authorized under subsection (t) of this section; 
(vi)vouchers in connection with the HOPE VI program under section 24; 
(vii)demolition or disposition of public housing units pursuant to section 18 of the United States Housing Act of 1937 (42 U.S.C. 1437p); 
(viii)mandatory and voluntary conversions of public housing to vouchers, pursuant to sections 33 and 22 of the United States Housing Act of 1937, respectively (42 U.S.C. 1437z–5, 1437t); 
(ix)vouchers necessary to comply with a consent decree or court order; 
(x)vouchers transferred from another public housing agency; and 
(xi)tenant protection assistance, including replacement and relocation assistance.  
(2)Allocation of renewal funding among public housing agencies 
(A)From amounts appropriated for each year pursuant to paragraph (1)(A), the Secretary shall provide renewal funding for each public housing agency— 
(i)based on leasing and costs from the prior year, as adjusted by an annual adjustment factor to be established by the Secretary; 
(ii)by making any adjustments necessary to provide for the first-time renewal of vouchers funded under paragraph (1)(B); and 
(iii)by making such other adjustments as the Secretary considers appropriate. 
(B)Leasing and cost dataFor purposes of subparagraph (A)(i), leasing and cost data shall be calculated not less often than biennially by using the average for the calendar year that, at the time of such calculation, is the most recently completed calendar year for which the Secretary determines data is available, substantially verifiable, and complete. Such leasing data shall be adjusted to include vouchers that were set aside under a commitment to provide project-based assistance under subsection (o)(13). 
(C)Moving to workNotwithstanding subparagraphs (A) and (B), each public housing agency participating at any time in the moving to work demonstration under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note) or in the Moving to Work program under section 36 of this Act shall be funded pursuant to its agreement under such program and shall be subject to any pro rata adjustment made under subparagraph (D). 
(D)Pro rata allocation 
(i)Insufficient fundsTo the extent that amounts made available for a fiscal year are not sufficient to provide each public housing agency with the full allocation for the agency determined pursuant to subparagraphs (A) and (C), the Secretary shall reduce such allocation for each agency on a pro rata basis, except that renewal funding of enhanced vouchers under section 8(t) shall not be subject to such proration. 
(ii)Excess fundsTo the extent that amounts made available for a fiscal year exceed the amount necessary to provide each housing agency with the full allocation for the agency determined pursuant to subparagraphs (A) and (C), such excess amounts shall be used for the purposes specified in subparagraphs (B) and (C) of paragraph (4). 
(3)Advances 
(A)AuthorityDuring the last 3 months of each calendar year, the Secretary shall provide amounts to any public housing agency, at the request of the agency, in an amount up to two percent of the allocation for the agency for such calendar year. 
(B)UseAmounts advanced under subparagraph (A) may be used to pay for additional voucher costs, including costs related to temporary overleasing. 
(C)RepaymentAmounts advanced under subparagraph (A) in a calendar year shall be repaid to the Secretary in the subsequent calendar year by reducing the amounts made available for such agency for such subsequent calendar year pursuant to allocation under paragraph (2) by an amount equal to the amount so advanced to the agency. 
(4)Recapture 
(A)In generalThe Secretary shall recapture, from amounts provided under the annual contributions contract for a public housing agency for a calendar year, all amounts allocated under paragraph (2) that are unused by the agency at the end of each calendar year. 
(B)ReallocationNot later than May 1 of each calendar year, the Secretary shall— 
(i)calculate the aggregate unused amounts for the preceding year recaptured pursuant to subparagraph (A); 
(ii)set aside and make available such amounts as the Secretary considers appropriate to reimburse public housing agencies for increased costs related to portability and family self-sufficiency activities during such year; and 
(iii)reallocate all remaining amounts among public housing agencies that, in the preceding year, used at least 99 percent of amounts allocated under paragraph (2) for the agency and leased fewer than the number of vouchers authorized for the agency; except that the Secretary may establish priority for allocation of such amounts to public housing agencies that leased fewer vouchers in such preceding year than in the 12-month period ending April 1, 2004. 
(C)UseAmounts reallocated to a public housing agency pursuant to subparagraph (B)(iii) may be used only to increase voucher leasing rates to the level authorized for the agency. . 
7.Section 8 homeownership downpayment programSection 8(y)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(y)(7)) is amended by striking subparagraph (A) and inserting the following new subparagraph:  
 
(A)AuthorityA public housing agency may, in lieu of providing monthly assistance payments under this subsection on behalf of a family eligible for such assistance and at the discretion of the public housing agency, provide assistance for the family in the form of a single grant to be used only as a contribution toward the downpayment required in connection with the purchase of a dwelling.. 
 
